Name: Commission Regulation (EEC) No 2013/83 of 20 July 1983 amending, for the 11th time, Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agricultural activity;  prices
 Date Published: nan

 21 . 7 . 83 Official Journal of the European Communities No L 198/17 COMMISSION REGULATION (EEC) No 2013/83 of 20 July 1983 amending, for the 11th time, Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Article 6 (3) thereof, Whereas Article 3 of Council Regulation (EEC) No 1417/78 (3) provides that in cases where no offer or quotation for dried fodder can be used for determining the average world maket price, the Commission shall determine it on the basis of the prices for competing products imported from third countries ; whereas the products to be taken into consideration and their quantities and qualities should therefore be deter ­ mined ; Whereas it is reasonable to act in the same manner where there are no average forward world market prices for dried fodder ; whereas Commission Regula ­ tion (EEC) No 1528/78 (4), as last amended by Regula ­ tion (EEC) No 26/81 (% should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder,  15 kilograms of soya cake with a total crude protein content of 44 % ,  35 kilograms of corn gluten feed with a total crude protein content of 23 %,  89 kilograms of citrus pellets with a total crude protein content of 6 %, this sum being reduced by the value of 39 kilo ­ grams of standard quality barley. When the value of the barley is determined account shall be taken of the threshold price for that product. Where the market situation does not permit the value of the products in question to be determined, the Commission shall replace them by other products having similar characteristics, during at the most two consecutive occasions on which the world market price is fixed. In this case the quanti ­ ties of each product to be taken into consideration shall be determined on the basis of the price ratio recorded, during a reference period, between the product referred to in the first indent and the one which replaces it.' 2. Article 5 (3) and (4) is replaced by the following : '3 . If the average forward world market prices for at least two consecutive months following that for which the supplementary aid is applied cannot be determined by applying the criteria referred to in Article 1 of Regulation (EEC) No 1417/78 , the prices for those months shall be determined by applying the criteria referred to in Article 3 of that Regulation . If the corrective amount referred to in Article 1 1 of Regulation (EEC) No 1417/78 cannot be fixed by applying the criteria referred to in paragraph 3, it shall be fixed for the month in question at a level such that the supplementary aid is nil .' 3 . Article 6 is replaced by the following : 'Article 6 Where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 : (a) the corrective amount referred to in Article 11 of that Regulation shall be equal to the differ ­ ence between :  the said average world market price, and HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1528 /78 is hereby amended as follows : 1 . Article 3 (3) and (4) are replaced by the following : '3 . Where the average world market price is determined in accordance with Article 3 of Regula ­ tion (EEC) No 1417/78 the Commission shall determine that price on the basis of the sum of the value of the following products : (') OJ No L 142, 30 . 5 . 1978 , p. 2 . (2) OJ No L 162, 12. 6 . 1982, p. 32. (3 OJ No L 171 , 28 . 6 . 1978 , p. 1 . (4) OJ No L 179, 1 . 7 . 1978 , p . 10 . n OJ No L 2, 1 . 1 . 1981 , p . 19 . No L 198/ 18 Official Journal of the European Communities 21 . 7 . 83  the average forward world market price, determined by applying the criteria referred to in Article 3 (3) and (4) of this Regulation and valid for a shipment to be effected during a month other than that for which the supplementary aid is applied, adjusted by the percentage fixed, under Article 5 (2) of Regulation (EEC) No 1117/78 , for the product concerned ; (b) if the average forward world market price for one or more months cannot be determined by applying the criteria referred to in Article 3 (3) and (4) of this Regulation , the corrective amount shall be fixed, for the month or months in question, at a level such that the supplemen ­ tary aid is nil .' 4 . In Article 10 ( 1 ) the amounts 5 and 3 units of account per tonne are replaced by, respectively, 6 and 3,5 ECU per tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1983 . For the Commission Poul DALSAGER Member of the Commission